                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

AMANDA MILBOURN,                         )
                                         )
      Petitioner,                        )
                                         )
v.                                       )     No. 4:18 CV 2096 CDP
                                         )
UNITED STATES OF AMERICA,                )
                                         )
      Respondent.                        )

                        MEMORANDUM AND ORDER

      Amanda Milbourn seeks to vacate, set aside or correct her sentence under 28

U.S.C. § 2255. Pursuant to a written plea agreement, Milbourn pled guilty to

conspiracy to possess and with the intent to distribute more than 50 grams of actual

methamphetamine. On November 17, 2017, I sentenced her to a total term of 216

months imprisonment, to run concurrently with sentences imposed by three cases

in the Circuit Court of the City of St. Louis, Missouri. [Doc. # 1651 in Criminal

Case No. 4:16CR426 CDP]. On September 5, 2018, I amended Milbourn’s

sentence to a term of 144 months, to run concurrently with sentences imposed by

three cases in the Circuit Court of the City of St. Louis, Missouri. [Doc. # 2274 in

Criminal Case No. 4:16CR426 CDP]. Milbourn did not appeal. She then filed a §
2255 motion, alleging the following two grounds for relief:1

     1) Ineffective assistance of counsel because her attorney failed to get her
        federal and state sentences to run concurrently; and

     2) Ineffective assistance of counsel for failing to object to her being sentenced
        for actual methamphetamine rather than for a mixture of
        methamphetamine.

     I will deny Milbourn’s motion without an evidentiary hearing for the reasons

that follow.

                                              Discussion

                         A. No Evidentiary Hearing is Required

       The records before me conclusively demonstrate that Milbourn has no right

to relief. I will not hold an evidentiary hearing on this matter. “A petitioner is

entitled to an evidentiary hearing on a section 2255 motion unless the motion and

the files and records of the case conclusively show that he is entitled to no relief.”

Anjulo-Lopez v. United States, 541 F.3d 814, 817 (8th Cir. 2008) (internal

quotation marks omitted). “No hearing is required, however, where the claim is

inadequate on its face or if the record affirmatively refutes the factual assertions

upon which it is based.” Id. (internal quotation marks and citations omitted). The

1
  Although Milbourn makes a passing reference to her attorney’s alleged ineffectiveness when
explaining her failure to appeal, she does not state a claim of ineffective assistance of counsel for
failing to file an appeal as a ground for relief. Milbourn does not claim that she ever instructed
her attorney to file an appeal or that her attorney failed to discuss her appeal rights with her, an
allegation that would be conclusively refuted by the record in this case which includes her signed
admission that she was “fully informed of [her] right to appeal the final judgment in this case”
and that she did not wish to file a notice of appeal and instructed her attorney not to file an
appeal. [Doc. # 1658 in Case No. 4:16CR426 CDP].

                                                  2
record here conclusively refutes the claims, so I will not hold an evidentiary

hearing.

           B. Milbourn Did Not Receive Ineffective Assistance of Counsel

      Milbourn brings two claims of ineffective assistance of trial counsel. The

Sixth Amendment establishes the right of the criminally accused to the effective

assistance of counsel. Strickland v. Washington, 466 U.S. 668, 686 (1984). To

state a claim for ineffective assistance of counsel, Milbourn must prove two

elements of the claim. First, she “must show that counsel’s performance was

deficient. This requires showing that counsel made errors so serious that counsel

was not functioning as the counsel guaranteed the defendant by the Sixth

Amendment.” Id. at 687. In considering whether this showing has been

accomplished, “judicial scrutiny of counsel’s performance must be highly

deferential.” Id. at 689. The courts seek to “eliminate the distorting effects of

hindsight” by examining counsel’s performance from counsel’s perspective at the

time of the alleged error. Id. Second, Milbourn “must show that the deficient

performance prejudiced the defense.” Id. at 687. This requires her to demonstrate

“a reasonable probability that, but for counsel’s unprofessional errors, the result of

the proceeding would have been different.” Id. at 694. The court need not address

both components if petitioner makes an insufficient showing on one of the prongs.




                                          3
Engelen v. United States, 68 F.3d 238, 241 (8th Cir. 1995). Under these standards,

Milbourn did not receive ineffective assistance from her attorney.

      In her first ground for relief, Milbourn alleges that her attorney was

constitutionally ineffective for failing to get her federal and state sentences to run

concurrently. This claim is summarily denied as Milbourn’s original sentence of

216 months was ordered to run concurrently with sentences imposed in three

cases in the Circuit Court of the City of St. Louis, Missouri. [Doc. # 1651 in

Criminal Case No. 4:16CR426 CDP]. In addition, Milbourn’s amended sentence

of 144 months, imposed on September 5, 2018, was also ordered to run

concurrently with the sentences imposed in her state cases. [Doc. # 2274 in

Criminal Case No. 4:16CR426 CDP]. Ground 1 of Milbourn’s § 2255 motion is

denied.

      In her second ground for relief, Milbourn alleges that her attorney was

ineffective for failing to object to her being charged with and/or sentenced under

the guidelines applicable to “actual methamphetamine” instead of the guidelines

applicable to a “mixture or substance containing methamphetamine.” This claim is

summarily denied as Milbourn admitted that she was “accountable for more than

4.5 kilograms of actual methamphetamine.” (emphasis supplied) [Doc. # 1153 at

10 in Case No. 4:16CR426 CDP]. To the extent Milbourn is attempting to argue

that I should use the mixture guidelines in cases involving actual


                                           4
methamphetamine, I do not find the argument persuasive, especially in this case

where I first sentenced Milbourn well below the guidelines range of 292 to 365

months and then later amended her sentence to a term of 144 months, which

amounts to a sentence of less than half of the bottom end of the applicable

guidelines range. As counsel cannot be ineffective for failing to make this

meritless argument as a matter of law, Ground 2 of Milbourn’s § 2255 motion is

denied. See Rodriquez v. United States, 17 F.3d 225, 226 (8th Cir. 1994).

             C. I Will Not Issue a Certificate of Appealability

      As Milbourn has not made a substantial showing of the denial of a federal

constitutional right, this Court will not issue a certificate of appealability. See Cox

v. Norris, 133 F.3d 565, 569 (8th Cir. 1997) (citing Flieger v. Delo, 16 F.3d 878,

882-83 (8th Cir. 1994)) (substantial showing must be debatable among reasonable

jurists, reasonably subject to a different outcome on appeal or otherwise deserving

of further proceedings).

      Accordingly,

      IT IS HEREBY ORDERED that Amanda Milbourn’s motion to vacate, set

aside or correct her sentence under 28 U.S.C. § 2255 [1] is denied.




                                           5
      IT IS FURTHER ORDERED that this Court will not issue a certificate of

appealability, as Milbourn has not made a substantial showing of the denial of a

federal constitutional right.




                                         CATHERINE D. PERRY
                                         UNITED STATES DISTRICT JUDGE


Dated this 25th day of October, 2019.




                                         6
